           EXHIBIT 7




Case 3:17-cv-00072-NKM-JCH Document 511-8 Filed 07/02/19 Page 1 of 3 Pageid#: 5397
Virginia Courts Case Information System                                                    http://ewsocis1.courts.state.va.us/CJISWeb/CaseDetail.do




                                      _
                                      Name_
                                          List !     Pleadings/Orders       Services   Main Menu       Legoff


                                            Albemarle County Circuit - Criminal Division
                                                                  Case Details


           Case Number:                              Filed:              Commenced by:                      Locality:
           CR17000784-00                             11/28/2017         IIndictment                        ICOMMONWEALTH OF VA
           Defendant:                    Sex:                            Race:                           DOB:
           CANTWELL, CHRISTOPHER CHARLES Male                           IWhite Caucasian (Non-Hispanic) I11/12/****
           Address:
           LEESBURG, VA 20175
           Charge:                                   Code Section: Charge Type:                             Class:
           ILLEGAL USE OF GAS: MALICIOUS             18.2-312      IFelony                                 I6
           Offense Date:                             Arrest Date:
           08/11/2017                                08/23/2017         I

                       Hearings


              11# Date Time .-------11        Type           11
                                                             Room Plea Duration 1
                                                                       .-----,
                                                                                 Jury              Result
               1 12/04/2017 9:30AM Grand Jury                                         True Bill -- Case Has Been Set
              12 01/31/2018 2:00PM Motion - Other Pre-Trial 1-1-                1 Tried
                                                                                             1,    .   -   -    -    -   -   -   -   -




              ,  ~       -
               3 02/09/2018 1:00PM  Motion - Other Pre-Trial LI                       Tried  1,    .   -   -    -    -   -   -   -   -




              14 02/12/2018 9:15AM Jury Trial                11                 1No Continued
              15 02/22/2018 10:00AM To Be Set                11                , Set  -       ---
                                                                                          For Trial
              16 07/20/2018 3:00PM Trial                     11Guilty           1 Sent
                       Final Disposition

                       Disposition Code:               Disposition Date:                  Concluded By:
                       Guilty                          07/20/2018                         Guilty Plea
                       Amended Charge:                 Amended Code Section:              Amended Charge Type:
                       ASSAULT & BATTERY               18.2-57(A)                         Misdemeanor


                 Jail/Penitentiary:        Concurrent/Consecutive:                      Life/Death:
                 Jail                      Sentence Is To Run Concurrently With Another
                 Sentence Time:            Sentence Suspended:                              Operator License Suspension Time:
                 12 Month(s)               5 Month(s)
                 Fine Amount:              Costs:                                           Fines/Cost Paid:
                 $250.00                   $850.00
                 Program Type:             Probation Type:                                  Probation Time:




            Case 3:17-cv-00072-NKM-JCH Document 511-8 Filed 07/02/19 Page 2 of 3 Pageid#: 5398
1 of 2                                                                                                                           6/19/2019, 11:32 AM
Virginia Courts Case Information System                                                       http://ewsocis1.courts.state.va.us/CJISWeb/CaseDetail.do



                 Probation Starts:           Court/DMV Surrender:                              Driver Improvement Clinic:

                 Driving Restrictions:       Restriction Effective Date:

                 VA Alcohol Safety Action: Restitution Paid:                                   Restitution Amount:

                 Military:                   Traffic Fatality:



                       Appealed Date:


                                          Name List    Pleadings/Orders        Services   Main Menu    Logoff


                                                                    Build #: 3.8.0.1




            Case 3:17-cv-00072-NKM-JCH Document 511-8 Filed 07/02/19 Page 3 of 3 Pageid#: 5399
2 of 2                                                                                                                          6/19/2019, 11:32 AM
